Title: To George Washington from Peter Muhlenberg, 13 January 1783
From: Muhlenberg, Peter
To: Washington, George


                        
                            Sir
                            Winchester Barracks Jany 13th 1783
                        
                        I have been Honord with Your Excellencys Letter of the 13th of November, relative to the Governors charge
                            against Captn Fox, the recruiting Officer appointed for Spottsylvania—previous to the receipt of Your Excellencys Letter,
                            I had allready summond Captn Fox to the Rendezvous; together with Mr Mountjoy who had lodgd the
                            information with the Governor. Captn Fox attended, and denied the charge in the most positive
                            terms—Mr Mountjoy did not attend but asserted that he had recd his information from his Brother Captain Mountjoy—Captain
                            Fox at the same time produced a Certificate from Captain Mountjoy, asserting that he had never heard Captn Fox make use of
                            the expression alluded to. Mr Mountjoy has since attended & informed me, that the only evidence he had agt Captn
                            Fox was Captn Mountjoy—as this was the case & there was nothing to found a Charge upon agt Captn Fox, I put off
                            the trial & wrote to the Governor, enclosd him the papers & requested his further directions but have not
                            yet heard from him—Enclosd I do myself the Honor to transmit Your Excellency, the returns of the recruiting Officers for
                            last Month—They include those transmitted in November. These returns are only from such officers who
                            have found it practicable, at this Season of the Year to obtain a conveyance to this place—those in the lower part of
                            Virginia are to make their returns to the Governor, who has promis’d to transmit them to Your Excellency.
                        In November only we recd part of the 300 Suits of Clothing, promisd us last Spring, since their arrival the
                            recruiting service comes on much better than before—There are two obstacles still remaining which greatly retard us, to
                            remove which I have repeatedly applied to Government in vain. The first is That no provision is allowd by the State for
                            the Recruits at the different places of rendezvous. The recruiting Officer must therefore suffer his Men to Shift for
                            themselves, and get to the Rendezvous as well as they can; by this means a number of the Men are lost, for after spending
                            their Bounty Money, they refuse to March to the G. Rendezvous, without provisions—Major Poulson on the eastern Shore after
                            collecting eighteen Men, was obligd to disband them, for want of provisions—The other is—that no Steps are taken to
                            apprehend Deserters, or to put the Laws against them in force—It is out of my power to send out parties to apprehend them,
                            as no provision is issued on Continental account, at any post but this, within the State, where the party could be
                            supplied—I have indeed offered a reward out of my own pockett, for apprehending two or three notorious Offenders, but
                            unless Government will interfere, any thing I can do at this place, to prevent Desertion will have no effect. I have the
                            Honor to be with the highest respect Your Excellencys Most Obedt humble Servt
                        
                            P: Muhlenberg
                        
                     Enclosure
                                                
                            
                                
                                    November—December 1782
                                
                            
                            Return of the Recruits, reported to me by the Recruiting Officers—in Novr & Decr 1782.
                            
                                
                                    Captain Lieut. A.
                                    Bohannen
                                    21
                                
                                
                                    Thomas Mountjoy Esqr.
                                    Stafford
                                    11
                                
                                
                                    Captn Johnson
                                    Alexandria
                                    3
                                
                                
                                    Lieut. Quarles
                                    Albemarle
                                    1
                                
                                
                                    Captn Broyer
                                    Stanton
                                    31
                                
                                
                                    Lieut. Brown
                                    Amherst
                                    14
                                
                                
                                    Captn Williams
                                    Winchester
                                    19
                                
                                
                                    Major Poulson
                                    Eastern Shore
                                    18
                                
                                
                                    Captn Woodson
                                    Goocheland
                                    7
                                
                                
                                    Captn Kirkpatrick
                                    Rendezvous
                                    34
                                
                                
                                    Captn Barbee
                                    Shennandoa
                                    
                                        6
                                    
                                
                                
                                    
                                    Total
                                    165
                                
                            
                            
                                P: Muhlenberg B.G.
                            
                        
                        
                    